










CORDIA CORPORATION




CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK







The undersigned, Patrick Freeman and Wesly Minella, do hereby certify that:




1.

They are the President and Secretary, respectively, of Cordia Corporation, a
Nevada corporation (the “Corporation”).




2.

The Corporation is authorized to issue 5,000,000 shares of preferred stock, none
 of which have been previously issued.




3.

The following resolutions were duly adopted by the Board of Directors:




WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 5,000,000
shares, $0.001 par value per share, issuable from time to time in one or more
series;




WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any Series and the
designation thereof, of any of them; and




WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of the preferred stock, which shall consist
of up to 1,500,000 shares of the preferred stock which the corporation has the
authority to issue, as follows:




NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:




#


















TERMS OF PREFERRED STOCK




Section 1.

Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement (as defined below) shall have the meanings
given such terms in the Purchase Agreement. For the purposes hereof, the
following terms shall have the following meanings:




“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Significant Subsidiary (as such term is defined in Rule 1.02(s) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Significant Subsidiary thereof; (b) there is commenced
against the Corporation or any Significant Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Corporation or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 days; (e) the
Corporation or any Significant Subsidiary thereof makes a general assignment for
the benefit of creditors; (f) the Corporation or any Significant Subsidiary
thereof calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Corporation or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.




 “Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Corporation’s obligations to deliver the Securities have
been satisfied or waived, including the satisfaction of all provisions of the
Escrow Agreement entered into pursuant to the terms of the Purchase Agreement.

 “Commission” means the Securities and Exchange Commission.

 “Common Stock" means the Corporation's common stock, par value $0.001 per
share, and stock of any other class into which such shares may hereafter have
been reclassified or changed.




“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.




“Conversion Date” shall have the meaning set forth in Section 6(a).




“Conversion Ratio” shall have the meaning set forth in Section 6(a).




“Conversion Value” shall have the meaning set forth in Section 6(a).

 

“Conversion Shares” means, collectively, the shares of Common Stock into which
the shares of Preferred Stock are convertible in accordance with the terms
hereof.




“Conversion Shares Registration Statement” means a registration statement that
meets the requirements of the Registration Rights Agreement and registers the
resale of all Conversion Shares by the Holder, who shall be named as a “selling
stockholder” thereunder, all as provided in the Registration Rights Agreement.




“Dilutive Issuance” shall have the meaning set forth in Section 7(b) hereof.


“Effective Date” means the date that the Conversion Shares Registration
Statement is declared effective by the Commission.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Corporation pursuant to any stock or
option plan duly adopted by a majority of the non-employee members of the Board
of Directors of the Corporation or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any securities issued hereunder, and of any
convertible securities, options or warrants issued and outstanding on the date
of this Certificate of Designations, provided that such securities have not been
amended since the date of this Certificate of Designations to increase the
number of such securities, and (c) securities issued pursuant to acquisitions or
strategic transactions, provided any such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Corporation and in which the Corporation
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Corporation is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.

“Fundamental Transaction” shall have the meaning set forth in Section 7(f)(iii)
hereof.




“Holder” shall have the meaning given such term in Section 2 hereof.




“Junior Securities” means the Common Stock and all other equity or equity
equivalent securities of the Corporation other than those securities that are
explicitly senior in rights or liquidation preference to the Preferred Stock.




“Original Issue Date” shall mean the date of the first issuance of any shares of
the Preferred Stock regardless of the number of transfers of any particular
shares of Preferred Stock and regardless of the number of certificates which may
be issued to evidence such Preferred Stock.




“Person” means a corporation, an association, a partnership, a limited liability
Corporation, a business association, an individual, a government or political
subdivision thereof or a governmental agency.




“Purchase Agreement” means the Preferred Stock Purchase Agreement, dated as of
February X, 2005, to which the Corporation and the original Holders are parties,
as amended, modified or supplemented from time to time in accordance with its
terms, a copy of which is on file at the principal offices of the Corporation.




“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of March 3, 2005 to which the Corporation and the original Holder are
parties, as amended, modified or supplemented from time to time in accordance
with its terms.

“Restriction Lapse Date” means the date or occurrence of an event upon which
certain restrictions imposed upon the Series A Preferred Stock shall lapse,
being the third anniversary of the Original Issue Date or the date on which the
total number of Common Stock Equivalents represented by the Series A Preferred
Stock and the Warrants issued under the Purchase Agreement is less than 300,000
shares.




 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.




“Subscription Amount” shall mean the One Million Five Hundred Thousand Dollars
($1,500,000.00) to be paid for the Preferred Stock purchased pursuant to the
Purchase Agreement, in United States Dollars and in immediately available funds.

 “Subsidiary” shall mean any corporation, limited liability company,
partnership, limited partnership, trust or other entity of which the Corporation
directly or indirectly owns of record or beneficially twenty percent (20%) or
more of the equity interests.




“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NASDAQ Small
Cap Market, the American Stock Exchange, the New York Stock Exchange, the NASDAQ
National Market or the OTC Bulletin Board.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.




“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg Financial
L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern Time) using
the VAP function; (b) if the Common Stock is not then listed or quoted on the
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the National Quotation Bureau Incorporated (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (c) in all
other cases, the fair market value of a share of Common Stock as determined by a
nationally recognized-independent appraiser selected in good faith by Purchasers
holding a majority of the principal amount of Shares then outstanding.

Section 2.

Designation, Amount and Par Value. The series of preferred stock shall be
designated as Series A Convertible Preferred Stock (the “Preferred Stock”) and
the number of shares so designated shall be 1,500,000 (which shall not be
subject to increase without the consent of all of the holder of the Preferred
Stock (the “Holder”). Each share of Preferred Stock shall have a par value of
$0.001 per share.  Capitalized terms not otherwise defined herein shall have the
meaning given such terms in Section 1 hereof.

 

Section 3.

Dividends and Other Distributions.  No dividends shall be payable with respect
to the Preferred Stock.  No dividends shall be payable with respect to the
Common Stock while the Preferred Stock is outstanding.  The Common Stock shall
not be redeemed while the Preferred Stock is outstanding.




Section 4.

Voting Rights. The Preferred Stock shall have no voting rights. However, so long
as any shares of Preferred Stock are outstanding, the Corporation shall not,
without the affirmative approval of the Holders of the shares of the Preferred
Stock then outstanding, (a) alter or change adversely the powers, preferences or
rights given to the Preferred Stock or alter or amend this Certificate of
Designation, (b) authorize or create any class of stock ranking as to dividends
or distribution of assets upon a Liquidation (as defined in Section 5) senior to
or otherwise Series A Preferred Stock, or any class or preferred stock
possessing greater voting rights or the right to convert at a more favorable
price than the Series A Preferred Stock, (c) amend its certificate of
incorporation or other charter documents in breach of any of the provisions
hereof, (d) increase the authorized number of shares of Preferred Stock, or (e)
enter into any agreement with respect to the foregoing.

 

Section 5.

Liquidation. Upon any liquidation, dissolution or winding-up of the Corporation,
whether voluntary or involuntary (a “Liquidation”), the Holders shall be
entitled to receive out of the assets of the Corporation, whether such assets
are capital or surplus, for each share of Preferred Stock an amount equal to
$1.00 per share  (the “Liquidation Value”) before any distribution or payment
shall be made to the holders of any Junior Securities, and if the assets of the
Corporation shall be insufficient to pay in full such amounts, then the entire
assets to be distributed to the Holders shall be distributed among the Holders
ratably in accordance with the respective amounts that would be payable on such
shares if all amounts payable thereon were paid in full.  A Fundamental
Transaction or Change of Control Transaction shall not be treated as a
Liquidation. The Corporation shall mail written notice of any such Liquidation,
not less than 62 days prior to the payment date stated therein, to each record
Holder.




Section 6.

Conversion.




a)

Conversions at Option of Holder. Each share of Preferred Stock shall be
convertible into one (1) share of Common Stock (subject to the limitations set
forth in Section 6(c)) , at the option of the Holder, at any time and from time
to time from and after the Original Issue Date. Holders shall effect conversions
by providing the Corporation with the form of conversion notice attached hereto
as Annex A (a “Notice of Conversion”) as fully and originally executed by the
Holder, together with the delivery by the Holder to the Corporation of the stock
certificate(s) representing the number of shares of Preferred Stock so
converted, with such stock certificates being duly endorsed in full for transfer
to the Corporation or with an applicable stock power duly executed by the Holder
in the manner and form as deemed reasonable by the transfer agent of the Common
Stock. Each Notice of Conversion shall specify the number of shares of Preferred
Stock to be converted, the number of shares of Preferred Stock owned prior to
the conversion at issue, the number of shares of Preferred Stock owned
subsequent to the conversion at issue, the stock certificate number and the
shares of Preferred Stock represented thereby which are accompanying the Notice
of Conversion, and the date on which such conversion is to be effected, which
date may not be prior to the date the Holder delivers such Notice of Conversion
and the applicable stock certificates to the Corporation by overnight delivery
service (the “Conversion Date”). If no Conversion Date is specified in a Notice
of Conversion, the Conversion Date shall be the Trading Day immediately
following the date that such Notice of Conversion and applicable stock
certificates are received by the Corporation. The calculations and entries set
forth in the Notice of Conversion shall control in the absence of manifest or
mathematical error.  Shares of Preferred Stock converted into Common Stock in
accordance with the terms hereof shall be canceled and may not be reissued.  The
Conversion Value of the Preferred Stock (as adjusted pursuant to Section 7 or
otherwise as provided herein, the “Conversion Value”).  If the initial
Conversion Value is adjusted pursuant to Section 7 or as otherwise provided
herein, the Conversion Ratio shall likewise be adjusted and the new Conversion
Ratio shall equal the Liquidation Value divided by the new Conversion Value.
 Thereafter, subject to any further adjustments in the Conversion Value, each
share of Series A Preferred Stock shall be convertible into that number of
shares of Common Stock equal to the new Conversion Ratio shall be equal to $1.00
per share.




b)

Automatic Conversion.




()

All of the outstanding shares of Preferred Stock shall be automatically
converted into the Conversion Shares (A) upon the close of business on the
business day immediately preceding the date fixed for consummation of any
transaction resulting in a Change of Control of the Corporation or (B) if after
any time during three (3) years from the date of closing the Conversion Shares
are included in a registration statement filed with the Commission under the
Securities Act, which has been effective for an aggregate period of three (3)
months and the common stock has been trading at or above the Conversion Value
for a period of twenty (20) consecutive trading days (A and B above together
shall be referred to as an "Automatic Conversion Event").  A "Change in Control"
means a consolidation or merger of the Corporation with or into another company
or entity in which the Corporation is not the surviving entity or the sale of
all or substantially all of the assets of the Corporation to another company or
entity not controlled by a then existing stockholder of the Corporation in a
transaction or series of transactions.  The Corporation shall provide the
holders of the shares of the Preferred Stock with at least 62 days prior written
notice before the closing of any Automatic Conversion Event, which notice the
holder may waive.  The Corporation shall not be obligated to issue certificates
evidencing the Conversion Shares unless certificates evidencing all of the
shares of Preferred Stock so converted are either delivered to the Corporation
or its transfer agent or the holder notifies the Corporation or its transfer
agent in writing that such certificates have been lost, stolen, or destroyed and
executes an agreement satisfactory to the Corporation to indemnify the
Corporation from any loss incurred by it in connection therewith.




()

Upon an Automatic Conversion Event, all of the then outstanding shares of the
Preferred Stock shall be converted automatically without any further action by
the holder of such shares and whether or not the certificates representing such
shares are surrendered to the Corporation or its transfer agent; provided,
however, that the Corporation shall not be obligated to issue certificates
evidencing the Conversion Shares unless certificates evidencing all such then
outstanding shares of Preferred Stock so converted are either delivered to the
Corporation or its transfer agent or the holder notifies the Corporation or its
transfer agent in writing that such certificates have been lost, stolen, or
destroyed and executes an agreement satisfactory to the Corporation to indemnify
the Corporation from any loss incurred by it in connection therewith.  Upon the
conversion of the Preferred Stock pursuant to this paragraph 6(b)(ii), the
Company shall promptly send written notice thereof, by hand delivery or by
overnight delivery, to the holders of record of the Preferred Stock at its
address then shown on the records of the Corporation, which notice shall state
that certificates evidencing shares of Preferred Stock must be surrendered at
the office of the Corporation (or of its transfer agent for the Common Stock, if
applicable).  

c)

Beneficial Ownership Limitation.  Except as provided in Paragraphs 6(b)(i)
above, the Corporation shall not effect any conversion of the Preferred Stock,
and the Holder shall not have the right to convert any portion of the Preferred
Stock to the extent that after giving effect to such conversion, the Holder
(together with the Holder’s affiliates), as set forth on the applicable Notice
of Conversion, would beneficially own in excess of 4.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to such
conversion.  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of the Preferred
Stock with respect to which the determination of such sentence is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (A) conversion of the remaining, nonconverted shares of Preferred Stock
beneficially owned by the Holder or any of its affiliates, so long as such
shares of Preferred Stock are not convertible within sixty (60) days from the
date of such determination, and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Corporation (including the
Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates, so long as such other securities of the Corporation are not
exercisable nor convertible within sixty (60) days from the date of such
determination.  For purposes of this Section 6(c), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act.  For purposes
of this Section 6(c), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in the most recent of the following: (A) the Corporation’s most
recent quarterly reports or Form 10-Q or, Form 10-QSB, or Annual Reports, or
Form 10-K, or Form 10-KSB, as the case may be, as filed with the Commission
under the Exchange Act (B) a more recent public announcement by the Corporation
or (C) any other written notice by the Corporation or the Corporation’s transfer
agent setting forth the number of shares of Common Stock outstanding.   Upon the
written or oral request of the Holder, the Corporation shall within two (2)
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Corporation, including the Preferred Stock, by the
Holder or its affiliates since the date as of which such number of outstanding
shares of Common Stock was publicly reported by the Corporation.  The provisions
of this Section 6(c) may be waived by the Holder upon, at the election of the
Holder, not less than 61 days’ prior notice to the Corporation, and the
provisions of this Section 6(c) shall continue to apply until such 61st day (or
such later date, as determined by the Holder, as may be specified in such notice
of waiver).

 

d)

Mechanics of Conversion




i.

Delivery of Certificate Upon Conversion. Not later than five (5) Trading Days
after each Conversion Date (the “Share Delivery Date”), the Corporation shall
deliver to the Holder (A) a certificate or certificates which, after the
Effective Date, with such restrictive legends and trading restrictions as
required by the Securities Exchange Act (other than those required by the
Purchase Agreement) representing the number of shares of Common Stock being
acquired upon the conversion of shares of Preferred Stock, and (B) a bank check
in the amount of accrued and unpaid dividends (if the Corporation has elected or
is required to pay accrued dividends in cash). After the Effective Date, the
Corporation shall, upon request of the Holder, deliver any certificate or
certificates required to be delivered by the Corporation under this Section
electronically through the Depository Trust Corporation or another established
clearing Recorporation performing similar functions. If in the case of any
Notice of Conversion such certificate or certificates are not delivered to or as
directed by the applicable Holder by the fifth Trading Day after the Conversion
Date, the Holder shall be entitled to elect by written notice to the Corporation
at any time on or before its receipt of such certificate or certificates
thereafter, to rescind such conversion, in which event the Corporation shall
immediately return the certificates representing the shares of Preferred Stock
tendered for conversion.

 

ii.

Obligation Absolute; Partial Liquidated Damages.  The Corporation’s obligations
to issue and deliver the Conversion Shares upon conversion of Preferred Stock in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Corporation or any violation
or alleged violation of law by the Holder or any other person, and irrespective
of any other circumstance which might otherwise limit such obligation, of the
Corporation to the Holder in connection with the issuance of such Conversion
Shares.  In the event a Holder shall elect to convert any or all of its
Preferred Stock, the Corporation may not refuse conversion based on any claim
that such Holder or any one associated or affiliated with the Holder of has been
engaged in any violation of law, agreement or for any other reason, unless, an
injunction from a court, on notice, restraining and or enjoining conversion of
all or part of this Preferred Stock shall have been sought and obtained and the
Corporation posts a surety bond for the benefit of the Holder in the amount of
150% of the Aggregate Liquidation Value of Preferred Stock outstanding, which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Holder to the extent it obtains judgment.  In the
absence of an injunction precluding the same, the Corporation shall issue
Conversion Shares or, if applicable, cash, upon a properly noticed conversion.
If the Corporation fails to deliver to the Holder such certificate or
certificates pursuant to Section 6(d)(i) within two Trading Days of the Share
Delivery Date applicable to such conversion, the Corporation shall pay to such
Holder, in cash, as liquidated damages and not as a penalty, for each $5,000 of
Aggregate Liquidation Value of Preferred Stock being converted, $50 per Trading
Day (increasing to $100 per Trading Day after five (5) Trading Days and
increasing to $200 per Trading Day 6 Trading Days after such damages begin to
accrue) for each Trading Day after the Share Delivery Date until such
certificates are delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages for the Corporation’s failure to deliver certificates
representing shares of Common Stock upon conversion within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

iii.

Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Corporation fails to deliver to the Holder such certificate
or certificates pursuant to Section 6(d)(i) by a Share Delivery Date, and if
after such Share Delivery Date the Holder purchases (in an open market
transaction or otherwise) Common Stock to deliver in satisfaction of a sale by
such Holder of the Conversion Shares which the Holder was entitled to receive
upon the conversion relating to such Share Delivery Date (a “Buy-In”), then the
Corporation shall pay in cash to the Holder the amount by which (x) the Holder's
total purchase price (including brokerage commissions, if any) for the Common
Stock so purchased exceeds (y) the product of (1) the aggregate number of shares
of Common Stock that such Holder was entitled to receive from the conversion at
issue multiplied by (2) the price at which the sell order giving rise to such
purchase obligation was executed. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of shares of Preferred Stock with respect to which the
aggregate sale price giving rise to such purchase obligation is $10,000, under
clause (A) of the immediately preceding sentence the Corporation shall be
required to pay the Holder $1,000. The Holder shall provide the Corporation
written notice indicating the amounts payable to the Holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Corporation. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation's failure to timely deliver
certificates representing shares of Common Stock upon conversion of the shares
of Preferred Stock as required pursuant to the terms hereof.

 

iv.

Reservation of Shares Issuable Upon Conversion. The Corporation covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance upon
conversion of the Preferred Stock, each as herein provided, free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holders, not less than such number of shares of the Common Stock as shall
(subject to any additional requirements of the Corporation as to reservation of
such shares set forth in the Purchase Agreement) be issuable (taking into
account the adjustments and restrictions of Section 7) upon the conversion of
all outstanding shares of Preferred Stock.  The Corporation covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly and
validly authorized, issued and fully paid, nonassessable and, if the Conversion
Shares Registration Statement is then effective under the Securities Act,
registered for public sale in accordance with such Conversion Shares
Registration Statement.




v.

Fractional Shares. Upon a conversion hereunder, the Corporation shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock.




vi.

Transfer Taxes.  The issuance of certificates for shares of the Common Stock on
conversion of the Preferred Stock shall be made without charge to the Holders
thereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificate, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holder of such shares of
Preferred Stock so converted and the Corporation shall not be required to issue
or deliver such certificates unless or until the person or persons requesting
the issuance thereof shall have paid to the Corporation the amount of such tax
or shall have established to the satisfaction of the Corporation that such tax
has been paid.




Section 7.

Certain Adjustments.




a)

Stock Dividends and Stock Splits.  If the Corporation, at any time while the
Preferred Stock is outstanding: (A) shall pay a stock dividend or otherwise make
a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation pursuant to this Preferred Stock), (B) subdivide outstanding
shares of Common Stock into a larger number of shares, (C) combine (including by
way of reverse stock split) outstanding shares of Common Stock into a smaller
number of shares, or (D) issue by reclassification of shares of the Common Stock
any shares of capital stock of the Corporation, then the Conversion Value shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock (excluding treasury shares, if any) outstanding before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding after such event.  Any adjustment made pursuant to this Section
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.




b)

Subsequent Equity Sales.  Prior to the Restriction Lapse Date the Corporation
shall not effect any Subsequent Financing involving a “Variable Rate
Transaction” or an “MFN Transaction.”  The term “Variable Rate Transaction”
shall mean a transaction in which the Corporation issues or sells (i) any debt
or equity securities that are convertible into, exchangeable or exercisable for,
or include the right to receive additional shares of Common Stock either (A) at
a conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Corporation or the market for the Common Stock.
 The term “MFN Transaction” shall mean a transaction in which the Corporation
issues or sells any securities in a capital raising transaction or series of
related transactions which grants to an investor the right to receive additional
shares based upon future transactions of the Corporation on terms more favorable
than those granted to such investor in such offering.  Any Holder shall be
entitled to obtain injunctive relief against the Corporation to preclude any
such issuance, which remedy shall be in addition to any right to collect
damages.




c)

Subsequent Rights Offerings.  If the Corporation, prior to the Restriction Lapse
Date issues rights, options or warrants to all holders of Common Stock (and not
to Holders) entitling them to subscribe for or purchase shares of Common Stock
at a price per share less than the VWAP at the record date mentioned below, then
the Conversion Value shall be multiplied by a fraction, of which the denominator
shall be the number of shares of the Common Stock Outstanding on the date of
issuance of such rights or warrants plus the number of additional shares of
Common Stock offered for subscription or purchase, and of which the numerator
shall be the number of shares of the Common Stock Outstanding on the date of
issuance of such rights or warrants plus the number of shares which the
aggregate offering price of the total number of shares so offered (assuming
receipt by the Corporation in full of all consideration payable upon exercise of
such rights, options or warrants) would purchase at such VWAP.  Such adjustment
shall be made whenever such rights or warrants are issued, and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants.




d)

Pro Rata Distributions. If the Corporation, prior to the Restriction Lapse Date,
shall distribute to all holders of Common Stock (and not to Holders) evidences
of its indebtedness or assets or rights or warrants to subscribe for or purchase
any security, then in each such case the Conversion Value shall be determined by
multiplying such Conversion Value in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the VWAP determined as of the
record date mentioned above, and of which the numerator shall be such VWAP on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith.  In either case the adjustments shall be described in a
statement provided to the Holders of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock.  Such adjustment shall be made whenever any such distribution
is made and shall become effective immediately after the record date mentioned
above.

 




e)

Calculations.  All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Corporation, and the disposition of
any such shares of Common Stock shall be considered an issue or sale of Common
Stock.  For purposes of this Section 7, the number of shares of Common Stock
deemed to be issued and outstanding as of a given date shall be the sum of the
number of shares of Common Stock (excluding treasury shares, if any) actually
issued and outstanding.




f)

Notice to Holders.




i.

Adjustment to Conversion Price.  Whenever the Conversion Value is adjusted
pursuant to any of this Section 7, the Corporation shall promptly mail to each
Holder a notice setting forth the Conversion Value after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. If the
Corporation issues a variable rate security, despite the prohibition thereon in
the Purchase Agreement, the Corporation shall be deemed to have issued Common
Stock or Common Stock Equivalents at the lowest possible conversion or exercise
price at which such securities may be converted or exercised in the case of a
Variable Rate Transaction (as defined in the Purchase Agreement), or the lowest
possible adjustment price in the case of an MFN Transaction (as defined in the
Purchase Agreement).




ii.

Notice to Allow Conversion by Holder.  If (A) the Corporation shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Corporation
shall declare a special nonrecurring cash dividend on or a redemption of the
Common Stock; (C) the Corporation shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Corporation shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Corporation is a party, any sale or transfer of all or substantially all of the
assets of the Corporation, of any compulsory share exchange whereby the Common
Stock is converted into other securities, cash or property; (E) the Corporation
shall authorize the voluntary or involuntary dissolution, liquidation or winding
up of the affairs of the Corporation; then in each case, the Corporation shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Preferred Stock, and shall cause to be mailed to the Holders
at their last addresses as they shall appear upon the  stock books of the
Corporation, at least 62 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  Any and all
Conversion Shares issued or issuable upon conversion shall be entitled to share
in such transaction notwithstanding the record date of such transaction so long
as the Holders of the Preferred Stock elect to convert their shares of Preferred
Stock into Conversion Shares prior to the expiration of such 62-day notice
period.




iii.

Exempt Issuance. Notwithstanding the foregoing, no adjustment will be made under
this Section 7 in respect of an Exempt Issuance.




iv.

Fundamental Transaction. If, prior to the Restriction Lapse Date, (A) the
Corporation effects any merger or consolidation of the Corporation with or into
another Person, (B) the Corporation effects any sale of all or substantially all
of its assets in one or a series of related transactions, (C) any tender offer
or exchange offer (whether by the Corporation or another Person) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, or (D) the Corporation
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”).  For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Corporation shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Preferred Stock following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Corporation or surviving entity in such Fundamental
Transaction shall file a new Certificate of Designations with the same terms and
conditions and issue to the Holder new preferred stock consistent with the
foregoing provisions and evidencing the Holder’s right to convert such preferred
stock into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section
(f)(iii) and insuring that this Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.




Section 8.  

Miscellaneous.




a)

Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Corporation,
at the address set forth above, facsimile number  1-800-714-9950, Attn: Legal
Counsel or such other address or facsimile number as the Corporation may specify
for such purposes by notice to the Holders delivered in accordance with this
Section.  Any and all notices or other communications or deliveries to be
provided by the Corporation hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Corporation, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

 




b)

Absolute Obligation. Except as expressly provided herein, no provision of this
Certificate of Designation shall alter or impair the obligation of the
Corporation, which is absolute and unconditional, to pay the liquidated damages
(if any) on, the shares of Preferred Stock at the time, place, and rate, and in
the coin or currency, herein prescribed.  

 

c)

Lost or Mutilated Preferred Stock Certificate.  If a Holder’s Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership hereof, and
indemnity, if requested, all reasonably satisfactory to the Corporation.  The
Holder shall be responsible for any and all costs associated with the issuance
of a replacement Stock certificate.




d)

Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.




e)

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.







RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file a Certificate of Designation of
Preferences, Rights and Limitations in accordance with the foregoing resolution
and the provisions of Nevada law.




        IN WITNESS WHEREOF, the undersigned have executed this Certificate this
2nd day of March 2005.




/s/ Patrick Freeman

               /s/  Wesly Minella

Name:  Patrick Freeman

Name:  Wesly Minella

Title:  President

Title:  Secretary










#


















ANNEX A




NOTICE OF CONVERSION




(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)




The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below, into shares of common stock, par
value $0.001 per share (the "Common Stock"), of Cordia Corporation, a Nevada
corporation (the "Corporation"), according to the conditions hereof, as of the
date written below. If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Corporation in accordance therewith. No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.




Conversion calculations:




Date to Effect Conversion: _____________________________________________

Number of shares of Preferred Stock owned prior to Conversion: _______________

Number of shares of Preferred Stock to be Converted: ________________________

Preferred Stock Value of shares of Preferred Stock to be Converted:
___________________

Number of shares of Common Stock to be Issued: ___________________________

Certificate Number of Preferred Stock attached hereto:________________________

Number of Shares of Preferred Stock represented by attached
certificate:__________

   

Number of shares of Preferred Stock subsequent to Conversion: ________________

 




[HOLDER]




By:___________________________________

     Name:

     Title:

 





#





